                                           Case 4:21-cv-03377-HSG Document 5 Filed 09/03/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROY DONOVAN LACY,                                 Case No. 21-cv-03377-HSG
                                   8                    Petitioner,                        ORDER GRANTING EXTENSION OF
                                                                                           TIME TO ANSWER ORDER TO
                                   9             v.                                        SHOW CAUSE
                                  10     PAUL MIYAMOTO,                                    Re: Dkt. No. 4
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, Respondent’s request for an extension of time to file his answer

                                  14   to the Court’s Order to Show Cause is GRANTED. Dkt. No. 4. Respondent shall file his answer

                                  15   by October 25, 2021. Petitioner may file a traverse within 35 days of the date the answer is filed.

                                  16          This order terminates Dkt. No. 4.

                                  17          IT IS SO ORDERED.

                                  18   Dated: September 3, 2021

                                  19                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  20                                                   United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
